Charles F. Seabrook, receiver under appointment of the court of chancery for United Steel Construction Company, an insolvent corporation, filed a lien claim with the city of Atlantic City seeking to impound the sum of $115,723.24 from the funds due from the city to the contractor, M.B. Markland Company, a corporation, under the latter's contract to construct a convention hall, the United Steel Construction Company being a subcontractor.
Proceedings were had in the court of chancery resulting in an order by that court that the claim thus filed be set aside and for nothing holden, and that the lien created by the filing thereof be released. From that order the receiver appeals, alleging that the same is erroneous in that the chancellor was without authority in law to make the order and that the same was improperly and improvidently made. This is a somewhat different presentation than appears in Elbert M. Crown, trading as Charles P. Walker Company, complainant, v. Regna Construction Company, a corporation, defendant, Nos. 87, 88, 89 of the October, 1929, term. 106 N.J. Eq. 192. The reasoning of the opinion filed by this court in that case applies *Page 233 
with sufficient pertinence, however, to cause us to say that the same leads to a dismissal of this appeal also. It does not lie in the mouth of the receiver to say that the court, by whose creation he exists and whose instrumentality he is, acts improperly, improvidently and without authority in the making of an order controlling the official acts of the receiver and in which he is not personally involved.
The appeal will be dismissed.